NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


RYAN M. ANDERSON, DOC #Y26220,                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1737
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Charlotte
County; John L. Burns, Judge.

Ryan M. Anderson, pro se.



PER CURIAM.

             Affirmed.



KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.